


EXHIBIT 10.1


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into as of the 1st day of January 2015, by and between IZEA,
Inc., a Nevada corporation headquartered at 480 N. Orlando Avenue, Suite 200,
Winter Park, Florida 32789 (the “Company”), and Ryan S. Schram, an individual
residing at 1894 Bristol Court, Milford, Michigan 48380 (“Executive”). As used
herein, the “Effective Date” of this Agreement shall mean January 1, 2015. This
Agreement supersedes, amends and restates in its entirety that certain Executive
Employment Agreement, dated as of July 30, 2011, as amended by Compensation
Addendum dated November 3, 2013, between the Company and Executive.
W I T N E S S E T H:
WHEREAS, the Executive desires to be employed by the Company as its Chief
Operating Officer and the Company wishes to employ Executive in such capacity;
NOW, THEREFORE, in consideration of the foregoing recital and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
1.Employment and Duties. The Company agrees to employ and Executive agrees to
serve as the Company’s Chief Operating Officer. The duties and responsibilities
of Executive shall include the duties and responsibilities as the Board of
Directors of the Company (the “Board”) may from time to time assign to
Executive.
Executive shall devote substantially all of his working time and efforts during
the Company’s normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement. Provided
that none of the additional activities interferes with the performance of the
duties and responsibilities of Executive or are determined to be inconsistent
with the position, standing, stature, reputation or best interests of the
Company, nothing in this Section 1 shall prohibit Executive from (a) serving as
a director or member of a committee of up to two (2) entities that do not, in
the good faith determination of the Board, compete or present the appearance of
competition with the Company or otherwise create, or could create, in the good
faith determination of the Board, a conflict of interest or appearance of a
conflict of interest with the business of the Company; (b) delivering lectures,
fulfilling speaking engagements, and any writing or publication relating to his
area of expertise; provided, that any fees, royalties or honorariums received
therefrom shall be promptly turned over to the Company; (c) serving as a
director or trustee of any governmental, charitable or educational organization;
or (d) engaging in additional activities in connection with personal investments
and community affairs; provided that such activities are not inconsistent with
Executive’s duties under this Agreement and do not violate the terms of Section
13.

1

--------------------------------------------------------------------------------




2.Term. The term of this Agreement shall commence on the Effective Date and
shall continue through December 31, 2017, and shall be automatically renewed for
successive one (1) year periods thereafter unless either party provides the
other party with written notice of his or its intention not to renew this
Agreement at least three (3) months prior to the expiration of the Initial Term
or any renewal term of this Agreement. “Employment Period” shall mean the
Initial Term plus renewals, if any.
3.Place of Employment. Executive’s primary office location shall be his home
office in Michigan; provided, however, that Executive shall be expected to and
will spend significant time at the Company’s offices located in Winter Park,
Florida as mutually determined by the parties. The parties acknowledge that
Executive may be required to travel in connection with the performance of his
duties hereunder.
4.Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive during the Employment Period a
base salary (the “Base Salary”) at an annual rate of $240,000. Executive shall
receive a guaranteed Base Salary increase of no less than 2% on April 1 of each
calendar year beginning in 2015. The Base Salary shall be paid in periodic
installments in accordance with the Company’s regular payroll practices.
5.Bonuses. The Executive shall be eligible to receive an annual and quarterly
bonus the (“Bonus”) as set forth in the attached Schedule A (unless adjusted by
the Compensation Committee of the Board (the “Compensation Committee”)). The
Bonus shall be paid by the Company to the Executive promptly after determination
that the relevant targets have been met; it being understood that the attainment
of any financial targets associated with any bonus shall not be determined until
following the completion of the Company’s quarterly review and shall be paid
promptly following the Company’s announcement of earnings but, in any event, not
later than the earlier of (a) fifteen (15) days following the filing of the
Company’s Quarterly Report on Form 10-Q or Annual Report on Form 10-K for such
quarter or (b) the fourth pay period after such quarter or eighth pay period
after year end. In the event that the Compensation Committee is unable to act or
if there shall be no such Compensation Committee, then all references herein to
the Compensation Committee (except in the proviso to this sentence) shall be
deemed to be references to the Board.
6.Severance Compensation. Upon termination of Executive’s employment prior to
expiration of the Employment Period unless the Executive’s employment is
terminated for Cause or Executive terminates his employment without Good Reason,
the Executive shall be entitled to receive any and all reasonable expenses paid
or incurred by the Executive in connection with and related to the performance
of his duties and responsibilities for the Company during the period ending on
the termination date, any accrued but unused vacation time through the
termination date in accordance with Company policy and an amount equal
to Executive’s Base Salary during the prior six months and Bonus and Override
Bonus during the prior six months (the “Separation Period”), as in effect as of
the date of termination (the “Separation Payment”), provided that Executive
executes an agreement releasing Company and its affiliates from any liability
associated with this Agreement in form and terms satisfactory to the Company and
complies with his other obligations under this Agreement as provided in Section
12 and 13 hereof, as a condition to such Separation Payment. In the event that
either party provides the other party with written notice not

2

--------------------------------------------------------------------------------




to renew this Agreement at least three (3) months prior to the expiration of the
Employment Period pursuant to Section 2 and the Company, after such notice,
terminates Executive’s employment prior to the expiration of the Employment
Period, the date of termination for purposes of this Section 6 shall be
construed to be the expiration of the Employment Period; the effect of which
shall be that Executive shall continue to receive his Base Salary, Bonuses and
other perquisites and benefits specified in this Agreement through the stated
Employment Period after which the Severance Compensation as specified in this
Section 6 shall commence. For purposes of illustration, in the event that
Executive notifies Company on September 15, 2017 of his intention not to renew
this Agreement and Company, on September 16, 2017 terminates Executive’s
employment, Executive shall be entitled to receive his Base Salary, Bonuses and
other perquisites and benefits specified in this Agreement in full through
December 31, 2017 as if still employed by Company with the Severance
Compensation specified in this Section 6 to commence on January 1, 2018. In
addition, the Executive’s cost of COBRA coverage will be covered for a period of
six months following the date of termination. The Separation Payment shall be
paid in accordance with the customary payroll practices of the Company.
7.Equity Awards. The Executive shall be eligible for such grants of awards under
a Company incentive plan (or any successor or replacement plan adopted by the
Board and approved by the stockholders of the Company) (the “Plan”) as the
Compensation Committee or Board may from time to time determine (the “Share
Awards”). Share Awards shall be subject to the applicable Plan terms and
conditions; provided, however, that Share Awards shall be subject to any
additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan. The Executive will be eligible for option grants
as outlined in Schedule B.
8.Clawback Rights. (a) The Bonus, and any and all stock based compensation (such
as options and equity awards) (collectively, the “Clawback Benefits”) shall be
subject to “Company Clawback Rights,” as follows: During the period that the
Executive is employed by the Company and upon the termination of the Executive’s
employment and for a period of one (1) year thereafter, if there is a
Restatement (as defined below) of any financial results from which any Clawback
Benefits to Executive shall have been determined, Executive agrees to repay any
Clawback Benefits amounts which were determined by reference to any Company
financial results which were later restated (as defined below), to the extent
the Clawback Benefits amounts paid exceed the Clawback Benefits amounts that
would have been paid, based on the Restatement of the Company’s financial
information. All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to take into account the restated results, and any excess portion of the
Clawback Benefits resulting from such restated results shall be immediately
surrendered to the Company and if not so surrendered within ninety (90) days of
the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced Restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. The calculation
of the Revised Clawback Benefits amount shall be determined by the Compensation
Committee and applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and Executive. The Clawback Rights shall be subject to
applicable law, rules and regulations. For purposes of this Section 8, a
restatement of financial results that requires a

3

--------------------------------------------------------------------------------




repayment of a portion of the Clawback Benefits amounts shall mean “a
restatement resulting from material non-compliance of the Company with any
financial reporting requirement under the federal securities laws and shall not
include a restatement of financial results resulting from subsequent changes in
accounting pronouncements or requirements which were not in effect on the date
the financial statements were originally prepared (“Restatement”). The parties
acknowledge it is their intention that the foregoing Clawback Rights as relates
to Restatement conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (the “Dodd Frank Act”) and
requires recovery of all “incentive-based” compensation, pursuant to the
provisions of the Dodd Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect. Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd Frank Act and such rules and regulation
as hereafter may be adopted and in effect.
(b)    Notwithstanding the foregoing, the Clawback Benefits, including Share
Awards, shall be subject to automatic forfeiture to the Company if at any time
during the period that the Executive is employed by the Company and upon the
termination of the Executive’s employment and for a period of one (1) year
thereafter if there is (i) any breach of any Agreement by Executive relating to
confidentiality, non-competition, non-raid of employees, or non-solicitation of
vendors or customers; or (ii) any material breach of Company policy or
procedures which causes harm to the Company, as determined by the Board
(collectively, the “Fiduciary Clawbacks”). In the event of a Fiduciary Clawback,
the Executive shall forfeit the Clawback Benefits, including Share Awards, to
the Company within ninety (90) days of the occurrence of a breach pursuant to
(i) or (ii) herein.
9.Expenses. Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement;
provided that Executive shall properly account for such expenses in accordance
with Company policies and procedures.
10.Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s managerial or salaried executive
employees. The Executive shall be entitled to five (5) weeks of vacation (in
addition to the usual national holidays) during each contract year during which
he serves hereunder. Such vacation shall be taken at such time or times as will
be mutually agreed between the Executive and the Company. Vacation not taken
during a calendar year may not be carried forward.
11.Termination of Employment.
(a)Death. If Executive dies during the Employment Period, this Agreement and the
Executive’s employment with the Company shall automatically terminate and the
Company

4

--------------------------------------------------------------------------------




shall have no further obligations to the Executive or his heirs, administrators
or executors with respect to compensation and benefits accruing thereafter,
except for the obligation to pay to the Executive’s heirs, administrators or
executors any earned but unpaid Base Salary, unpaid pro rata Bonus for the
current year through the date of death, reimbursement of any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date and any accrued but unused vacation time through
the termination date in accordance with Company policy. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions. In addition, the
Executive’s spouse and minor children shall be entitled to Medical Continuation
Coverage including, without limitation, health, medical, dental plans.
(b)Disability. In the event that, during the term of this Agreement the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary, unpaid pro rata Bonus for the current year
accrued through the Executive’s last date of employment with the Company,
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions through the last date of the Executive’s employment with
the Company. In addition, the Executive’s spouse and minor children shall be
entitled to Medical Continuation Coverage. For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by the Executive, with or without reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of three (3) months during any twelve (12) consecutive months. If this Agreement
is terminated for Disability, the Executive will receive his then current salary
until such time (but not more than 120 days after such disability) as payments
begin under any disability insurance plan of the Executive.
(c)Cause.
(1)At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days of his receipt of such
written demand; (b) the conviction of, or plea of guilty or nolo contendere

5

--------------------------------------------------------------------------------




to, a felony; or (c) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b) or
(c) of this Section 11(c)(1) shall not be subject to cure.
(2)For purposes of this Section 11(c), no act, or failure to act, on the part of
Executive shall be considered “willful” unless done, or omitted to be done, by
him in bad faith and without reasonable belief that his action or omission was
in, or not opposed to, the best interest of the Company (including
reputationally). Prior to any termination for Cause, Executive will be given
five (5) business days written notice specifying the alleged Cause event and
will be entitled to appear (with counsel) before the full Board to present
information regarding his views on the Cause event, and after such hearing,
there is at least a majority vote of the full Board (other than Executive) to
terminate him for Cause. After providing the notice in foregoing sentence, the
Board may suspend the Executive with full pay and benefits until a final
determination pursuant to this Section 11 (c) has been made.
(3)Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid Base Salary,
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date and any accrued but unused vacation time through the termination date in
accordance with Company policy. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.
(d)Good Reason and Without Cause.
(1)At any time during the term of this Agreement, subject to the conditions set
forth in Section 11(d)(2) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title Chief Operating Officer of the
Company or any subsidiary; provided, however, for the absence of doubt following
a Change of Control, should the Executive cease to retain either the role or
responsibilities assumed on the Effective Date, or Executive is required to
serve in a diminished capacity or lesser role, in a division, subsidiary or unit
of another entity continuing the Company’s business (including the acquiring
entity), such event shall constitute Good Reason regardless of the title of
Executive in such acquiring company, division or unit; or (C) material breach by
the Company of this Agreement.
(2)Executive shall not be entitled to terminate this Agreement for Good Reason
unless and until he shall have delivered written notice to the Company within
ninety (90) days of the date upon which the facts giving rise to Good Reason
occurred of his intention to terminate this Agreement and his employment with
the Company for Good Reason, which notice

6

--------------------------------------------------------------------------------




specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason, and the Company shall not have eliminated
the circumstances constituting Good Reason within thirty (30) days of its
receipt from the Executive of such written notice.
(3)In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or the Company terminates this Agreement and
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors) the Separation Payment amount; provided, however,
that in the event Executive elects to terminate this Agreement for Good Reason,
such election must be made within ninety (90) days of the occurrence of the
Change of Control and Executive shall be entitled to receive the Separation
Payment. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
(4)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 11(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 11(d) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by Executive from any other source at
any time before and after the termination date. The Company’s obligation to make
any payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company may have against Executive for any reason. Notwithstanding anything
herein to the contrary, the benefits to Executive under this Agreement shall be
reduced by the amount of any insurance proceeds.
(e)Without “Good Reason” by Executive. At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
the Executive of this Agreement or the Executive’s employment with the Company
without Good Reason, the Company shall have no further obligations or liability
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any earned but unpaid Base Salary, reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date and any accrued but unused
vacation time through the termination date in accordance with Company policy.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
(f)Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation
(if over time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of 50.1% or more of the shares of the outstanding
Common Stock of the Company, whether by merger, consolidation, sale or other
transfer of shares of Common Stock (other than a merger or consolidation where
the stockholders of the Company

7

--------------------------------------------------------------------------------




prior to the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation), (ii) a
sale of all or substantially all of the assets of the Company or (iii) during
any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company, or (B) any acquisition of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock by any employee benefit plan (or
related trust) sponsored by or maintained by the Company. If there is a Change
of Control, and subsequent thereto Executive's employment with the Company
terminates at any time within six (6) months after such Change of Control for
reasons other than as provided in Section 11(c) or 11(e), then Executive shall
be paid pursuant to this Agreement an amount for the greater period of: (i) the
Separation Period set forth in Section 6 or (ii) the period remaining between
the date of such termination and the six (6) month anniversary of the Change of
Control at Executive's then current Base Salary (pursuant to Section 4) at the
date of termination.
(g)Any termination of the Executive’s employment by the Company or by Executive
(other than termination by reason of Executive’s death) shall be communicated by
written Notice of Termination to the other party of this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated; provided, however, failure to provide timely
notification shall not affect the employment status of Executive.
12.Confidential Information.
(a)Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (^”Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of the Executive’s
employment hereunder.

8

--------------------------------------------------------------------------------




(b)The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.
(c)In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes, and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.
13.Non-Competition and Non-Solicitation.
(a)The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients primarily in and throughout
the United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers. The provisions of this Section 13 shall survive the termination of
the Executive’s employment hereunder.
(b)The Executive hereby agrees and covenants that he shall not, during the
Employment Period and any Separation Period, without the prior written consent
of the Company, directly or indirectly, in any capacity whatsoever, including,
without limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or any other individual or representative
capacity (other than (i) as a holder of less than two (2%) percent of the
outstanding securities of a Company whose shares are traded on any national
securities exchange or (ii) as a limited partner, passive minority interest
holder in a venture capital fund, private equity fund or similar investment
entity which holds or may hold an equity or debt position in portfolio companies
that are competitive with the Company; provided, however, that the Executive
shall be precluded from serving as an operating partner, general partner,
manager or governing board designee with respect to such portfolio companies),
or whether on the Executive’s own behalf or on behalf of any

9

--------------------------------------------------------------------------------




other person or entity or otherwise howsoever, during the Employment Period and
the Separation Period and thereafter to the extent described below, within the
Territory:
(1)Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the business of the
Company;
(2)Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the business of the Company;
(3)Attempt in any manner to solicit or accept from any customer of the Company,
with whom Executive had significant contact during Executive’s employment by the
Company (whether under this Agreement or otherwise), business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company, provide any services of the kind or competitive
with the business of the Company for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person;
or
(4)Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 13(b) shall continue during the
Employment Period and until one (1) year following the termination of this
Agreement or of the Executive’s employment with the Company (including upon
expiration of this Agreement), whichever occurs later, unless this Agreement or
Executive’s employment was terminated by Executive for Good Reason or by Company
without Cause.
14.Section 409A.
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any final
regulations and guidance promulgated thereunder (“Section 409A”), and shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. The Company and Executive agree to work together
in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in- kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for

10

--------------------------------------------------------------------------------




reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; provided that the foregoing clause (b)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect, and (c) such
payments shall be made on or before the last day of the taxable year following
the taxable year in which you incurred the expense.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A- 2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-l(b)(9)(iii), et
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit. Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
is terminated, plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of

11

--------------------------------------------------------------------------------




pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1 (b)(9)(iii)(A)( 1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
15.Miscellaneous.
(a)The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 12 or Section 13 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 12 or Section 13 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.
(b)Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.
(c)During the term of this Agreement, the Company (i) shall indemnity and hold
harmless Executive and his heirs and representatives as, and to the extent,
provided in the Company’s bylaws and (ii) shall cover Executive under the
Company’s directors’ and officers’ liability insurance on the same basis as it
covers other senior executive officers and directors of the Company.
(d)This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged (it being understood that, pursuant to Section 7, Share Awards shall
govern with respect to the subject matter thereof). The invalidity or partial
invalidity of one or more provisions of this Agreement shall not invalidate any
other provision of this Agreement. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

12

--------------------------------------------------------------------------------




(e)This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
(f)The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
(g)All notices, requests, demands and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or by reputable national overnight delivery
service (e.g., Federal Express) for overnight delivery to the party at the
address set forth in the preamble to this Agreement, or to such other address as
either party may hereafter give the other party notice of in accordance with the
provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after deposited in the mail or one
business day after deposited with an overnight delivery service for overnight
delivery.
(h)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Orange and State of Florida.
(i)This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
(j)The Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.
(k)The Company represents and warrants to Executive that it has the full power
and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.


[Signature page follows immediately]

13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and the Company have caused this Amended and
Restated Executive Employment Agreement to be executed as of the date first
above written.
COMPANY:
 
EXECUTIVE:
 
 
 
IZEA, INC.
 
RYAN S. SCHRAM
 
 
 
By:
/s/ Edward H. Murphy
 
By:
/s/ Ryan S. Schram
Title:
CEO
 
 
 
Date:
January 25, 2015
 
Date:
January 25, 2015







By:
 
/s/ Brian Brady
 
 
Compensation Committee
Date:
 
January 25, 2015




14

--------------------------------------------------------------------------------




Schedule A
Cash Bonuses
Revenue Override Bonus
The Executive shall be entitled to a bonus equal to 0.4% of the Company’s Gross
Revenue, increasing to 0.65% of Gross Revenue upon exceeding the Gross Revenue
Budget, as determined prior to the start of each calendar year by the Board of
Directors in collaboration with the Executive. Gross Revenue Budget may be
adjusted by the Board of Directors in collaboration with the Executive from time
to time based on material changes in the companies operating structure such as
acquisition or financing.
Payment of Revenue Override Bonus: Not later than the earlier of (a) 15 days
following the filing of the Company’s Quarterly Report on Form 10-Q or Annual
Report on Form 10-K for such quarter or (b) the 4th pay period after such
quarter or 8th pay period after year end, the Executive will be paid the Revenue
Override Bonus as calculated from the preceding quarter.
“Gross Revenue” is determined by applying generally accepted accounting
principles (GAAP).
Cash Bonus KPIs
The Executive will be entitled to an annual cash bonus of up to $100,000 per
year based upon achieving specified key performance indicators (the “Cash Bonus
KPIs”), as determined prior to the start of each calendar year by the Board of
Directors in collaboration with the Executive. Cash Bonus KPIs may be adjusted
by the Board of Directors in collaboration with the Executive from time to time
based on material changes in the companies operating structure such as
acquisition or financing. The bonus will be split 20% per quarter for quartile
goals and 20% annually for annual goals. Not later than the earlier of (a) 15
days following the filing of the Company's Quarterly Report on Form 10-Q or
Annual Report on Form 10-K for such quarter or (b) the 4th pay period after such
quarter or 8th pay period after year end, the Executive will be paid the bonus
in accordance with the Company's regular payroll practices.

15

--------------------------------------------------------------------------------




Schedule B
Equity Awards
Annual Stock Options
The Executive shall be granted stock options annually beginning January 1, 2015
and each January 1 thereafter, which entitle him to purchase shares of common
stock of the Company valued at $25,000 based on standard Black-Scholes modeling
(but, in any event, the number of underlying shares of common stock shall not
exceed 133,333 shares (as adjusted for stock splits and similar events)), at an
exercise price per share equal to the market price of the common stock on the
date of grant, which options shall vest in 48 equal installments, commencing on
the grant date and on the last day of each succeeding month thereafter until all
options are vested, and pursuant to a customary stock option agreement which
will contain the terms pertaining to the stock options contained in this
Schedule B, which the Executive and the Company shall enter into within 10 days
after this Agreement is executed by both of the parties. In the event that the
fair market value of the stock option grant is less than $25,000 as limited by
the 300,000 share cap, the Executive shall be entitled to receive either 50% of
the difference in fair market value in cash or 100% of the value in Restricted
Stock Units at the then current Company common stock trading price and with the
same vesting schedule as the above stock options, at the sole option of the
Board.
Stock Bonus KPIs
The Executive shall also be entitled to receive additional stock options as a
bonus, which would entitle him to purchase shares of common stock of the Company
valued at up to $25,000 per year based on standard Black-Scholes modeling (but,
in any event, the number of underlying shares of common stock shall not exceed
300,000 shares (as adjusted for stock splits and similar events)), at an
exercise price per share equal to the market price of the common stock on the
date of grant, based upon the Company’s and the Executive’s achievement of
specified key performance indicators (the “Stock Bonus KPIs”). The bonus will be
split 20% per quarter for quartile goals and 20% annually for annual goals. Not
later than the earlier of (a) 15 days following the filing of the Company’s
Quarterly Report on Form 10-Q or Annual Report on Form 10-K for such quarter or
(b) the 4th pay period after such quarter or 8th pay period after year end, the
Executive will be issued the bonus stock options. The options shall vest in 48
equal installments, commencing on the last day of the month in which the grant
occurred and on the last day of each succeeding month thereafter until all
options are vested, and pursuant to a customary stock option agreement which
will contain the terms pertaining to the stock options contained in this
Schedule B.
Provisions Applicable to the Stock Options
In the event of termination of the employment (A) by the Executive pursuant to
Section 11(e) or (B) by the Company pursuant to Section 11(c), all stock options
not theretofore vested will lapse and be forfeited. In the event the Executive’s
employment is terminated for any other reason (including for Good Reason or
disability and death), all stock options not theretofore vested will thereupon
become immediately vested on the date of termination, and, in the event of
Executive’s death, all stock options provided for under this Agreement will
transfer to the Executive’s estate.

16

--------------------------------------------------------------------------------




Upon a Change of Control, as provided in Section 11(f), 50% of all unvested
stock options granted to the Executive will vest immediately and the remaining
50% of all stock options granted to the Executive will vest upon the earlier of
eighteen (18) months after such Change of Control or the date of the Executive’s
termination for any reason, other than pursuant to Section 11(c), by the
acquiring company. Except as otherwise provided in the next paragraph, each
stock option will expire ten years after it is granted.
In the event of termination of the employment of the Executive, all unexercised
and exercisable stock options granted to him hereunder must be exercised by him,
or his estate (or heir(s)), as the case may be: (A) within twelve (12) months
after the date of termination, if the termination is due to disability, as
provided in Section 11(b), (B) within twelve (12) months after the date of
termination, in the event of death of the Executive, as provided in Section
11(a), or within three (3) months after the date of death if the termination was
pursuant to disability, or (C) within six (6) months after the date of
termination if the termination is for any other reason; provided, however, that
in the event of the Executive’s employment is terminated pursuant to Section
11(c), all unexercised and exercisable stock options granted to him hereunder
become null and void immediately upon termination.



17